DETAILED ACTION
A request for continued examination under 37 CFR §1.114, including the fee set forth in 37 CFR §1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR §1.114, and the fee set forth in 37 CFR §1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR §1.114.
Examiner acknowledges receipt of Applicant’s response to the previous Office action, received 28 April 2021; which amends claims 1, 13 and 15.  Claims 1-6 and 8-17 remain pending in this application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In response to Applicant’s amendment, the 35 U.S.C. §112(b) rejection of claim 13 is deemed to have been overcome and is, therefore, withdrawn.
In response to Applicant’s amendment and remarks, the 35 U.S.C. §102(a)(1) and 35 U.S.C. §103 rejections of the claims, as being either anticipated by or unpatentable over Altonen et al. (U.S. Patent No. 8,796,940), alone, or in view of Six et al. (U.S. Patent Application Publication No. 2020/0186378), are withdrawn.
Claims 1, 2 and 9-17 are rejected under 35 U.S.C. §102(a)(1), as being anticipated by Fadell et al. (U.S. Patent No. 9,208,676; previously cited).
As per claim 1, Fadell et al. teaches the instantly claimed wall switch annunciator (Figs. 4A-C), comprising: a switch (Fig. 4C) operable to control a flow of electric power to a load (col. 1, lines 18-50; col. 3, line 63-col. 5, line 27, automated control of resource-consuming physical systems, such as HVAC, lighting, security, etc.);
one or more visual indicators (Fig. 4B-C, input 460 with menu driven interface and/or projector 470; col. 38, lines 32-56);
and a processor operably connected to the one or more visual indicators (Fig. 4A, 412), the processor configured to receive as input a control communication (Fig. 4A, through networking 462; col. 5, lines 36-43; col. 7, lines 6-19; col. 8, lines 47-67, remote control) from a master device disposed remotely from the wall switch annunciator, wherein the master device is a computer-based information handling system (Figs. 1-2, central server or cloud-computing system 164 and/or network-connected computer or portable electronic device 166; col. 5, line 51-col. 6, line 9; col. 8, lines 47-67) configured to receive as input one or both of a signal and data from one or both of a device and a sensor (col. 5, lines 36-43, network-connected smart devices with sensing capabilities; col. 6, lines 21-25, bi-directional communication between any device in the smart home system and with the central server or cloud-computing system 164) and to generate as output the control communication (col. 7, lines 6-19; col. 8, lines 47-67, remote control; col. 9, line 65-col. 10, line 41, central server or cloud-computing system 164 can control the outdoor lighting system 114 based on information received from other network-connected smart devices in the smart-home environment),
the control communication being representative of one or both of a status of the device and a state of the sensor (col. 38, line 45-col. 42, line 28, for example, in the event the user approaches the smart keypad in the middle of the night, the smart keypad may activate nearby lights in the home (i.e.; sensor state at keypad generates control communication to lighting system); col. 53, line 31-col. 54, line 15, central server transmits control commands in response to smart device sensor signals);
wherein the device and sensor (col. 5, lines 36-43, plurality of types of network-connected smart devices with sensing capabilities throughout the home environment) are disposed remotely from the wall switch annunciator (Figs. 4A-C, 108) and the master device (Figs. 1 and 3, wall switches and a plurality of types of network-connected smart devices with sensing capabilities are disposed throughout the home environment, while central server or cloud-computing system 164 is disposed on the Internet 162), and the load (col. 1, lines 18-50; col. 3, line 63-col. 5, line 27, resource-consuming physical systems, such as HVAC, lighting, security, etc.; col. ) is disposed remotely from the device, the sensor (col. 5, lines 36-43, plurality of types of network-connected smart devices with sensing capabilities throughout the home environment), the wall switch annunciator (Figs. 4A-C, 108), and the master device (Figs. 1 and 3, wall switches and a plurality of types of load systems are disposed throughout the home environment, while central server or cloud-computing system 164 is disposed on the Internet 162);
wherein the processor is further configured to 10control operation of the one or more visual indicators (abstract; col. 5, lines 28-57; col. 15, lines 20-42; col. 18, lines 37-57, controls LEDs D41-42/D51-57) in response to the control communication to provide a visual indication of one or both of the status of a device and the state of a sensor  (abstract; Figs. 15 and 18A-B; col. 5, lines 28-57, energy savings and usage information of the switch; col. 15, line 43 - col. 16, line 20; col. 18, lines 64 - col. 20, line 41, lighting load on/off, intensity level of lighting load, and whether intensity level is within/outside of threshold levels; col. 23, lines 5-16; the control signals are representative of actuations, visual indications are representative of energy savings and usage information).  Similarly applies to claim 15.
As per claim 2, Fadell et al. teaches the instantly claimed radio 15frequency receiver configured to receive a radio signal representative of the control communication (Fig. 4A, 462; col. 5, lines 43-47, Wi-Fi, Zigbee; col. 18, lines 63-66, Bluetooth).  Similarly applies to claim 16.
Fadell et al. teaches that the device is selected from the group consisting of: a garage door, a water softener, a washing machine, a clothes dryer, a home monitoring device, a personal assistant device, a security camera, a dishwasher, a dehumidifier, a chemical detector, a water detector, and a motion detector (col. 3, line 39-col. 5, line 27).
As per claim 10, Fadell et al. further teaches that the instantly claimed device is selected from the group consisting of a door, a garage door, a window, and a gate, and the status information is representative of device status selected from: "open" and "closed" (col. 3, line 39-col. 5, line 27).
As per claim 11, Fadell et al. teaches that the instantly claimed device is an electrically operated appliance (col. 1, lines 18-50; col. 3, line 63-col. 5, line 27, automated control of resource-consuming physical systems, such as HVAC, lighting, security, etc.) and the status information is representative of a device status selected from: "on" and "off" (col. 10, lines 42-56; col.19, lines 4-20; col. 15, lines 2-3; col. 22, line 59-col. 23, line 10; col. 23, lines 51-col. 24, line 13).
As per claim 12, Fadell et al. further teaches that the instantly claimed device is a battery operated device and the status information is representative of a device status selected from: "low battery," "fully charged," and "charging" (col. 6, lines 14-19; col. 31, lines 50-62).
As per claim 13, Fadell et al. teaches that the instantly claimed master device is a home automation controller (col. 5, lines 28-36).
As per claim 14, Fadell et al. teaches that the instantly claimed control communication is transmitted over a wireless communications protocol selected from the group consisting of Z-Wave, Zigbee, Wi-Fi, Bluetooth, Universal Powerline Bus (UPB), and X10 (Fig. 4A, 462; col. 5, lines 43-47, Wi-Fi, Zigbee; col. 18, lines 63-66, Bluetooth).  Similarly applies to claim 17.
Claims 3-6 and 8 are rejected under 35 U.S.C. §103, as being unpatentable over Fadell et al. (U.S. Patent No. 9,208,676), as applied to claim 1 above, further in view of Altonen et al. (U.S. Patent No. 8,796,940; previously cited).
As per claims 3-4, although Fadell et al. teaches that the instantly claimed one or more visual indicators includes a … LED light sources (Fig. 10A, 1080; col. 57, lines 13-23), Fadell et al. does not teach a plurality of LED light sources nor that they are selected from the group consisting of consisting of 4 LED light sources and 7 LED light sources.  In this regard, Altonen et al. teaches that such use of LEDs was known in the art (Fig. 16, visual indicators 521-527).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such LEDs in the system of Fadell et al., since they are known to be energy efficient and cost effective.
Altonen et al. further teaches that the instantly claimed LED light source is a color mixing LED including a plurality of LED elements, wherein at least two of the plurality of LED elements emit light at different wavelengths and configured to emit, respectively, red light, green light, and blue light (col. 5, lines 28-57).
As per claim 8, although Fadell et al. teaches that the instantly claimed switch is a dimmer switch (col. 38, lines 37-39), Fadell et al. does not teach that the processor is configured to control operation of the one or more visual indicators to provide a visual indication of the status of the dimmer switch.  In this regard, Altonen et al. teaches that such visual indication was known in the art (abstract; col. 15, line 43 - col. 16, line 20; col. 18, lines 64 - col. 20, line 41, rocker switch is activated or not, position of slider knob).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such indications in the system of Fadell et al., since they are known to enhance user-friendliness.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M.N. VON BUHR whose telephone number is (571)272-3755.  The examiner can normally be reached on Monday, Wednesday and Thursday (9am-5pm, ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.N. Von Buhr/Primary Examiner, Art Unit 2117                                                                                                                                                                                                        

MNVB
9/8/21